MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE LECONOMIE FORESTIERE Unité * Travail * Progrés
ET DE L'ENVIRONNEMENT ———
CABINETYY
DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N° IMppEFEICABIDGER J

AVENANT N° x! /MDDEFE/CAB/DGEF.-
a la convention d’aménagement et de transformation n° 7/MEFE/CAB/DGEF/DF-SGF
du 3 avril 2004, pour la mise en valeur des unités forestiéres d'exploitation 5-c (bloc
Ngouha II Sud), Nyanga et des superficies forestiéres de 282.588 hectares et 22.588
hectares, situées respectivement dans les unités forestiéres d’aménagement Sud 4
(Kibangou) et Sud 5 (Mossendjo).

oa S$ soussignés :

La République du Congo, représentée par Monsieur le Ministre du Développement
Gurable, de !'Economie Forestiére et de l'Environnement, ci-dessous désignée” le
Gouvernement”.

D'une part,

Et

La Congolaise Industrielle des Bois du Niari, représentée par son Directeur Général, ci-
dessous désignée « la société ».

D’autre part,
Autrement désignées « les Parties »
ll a été préalablement exposé ce qui suit :

Le Gouvernement congolais a conclu avec la Congolaise Industrielle des Bois du Niari la
convention d’aménagement et de transformation n° 7/MEFE/ CAB/DGEF/ DF/SGF cu 23
avril 2004, pour la mise en valeur des unités forestiéres d'exploitation 5-c (bloc Ngouha It
Sud), Nyanga et des superficies forestiéres de 282.588 hectares (actuelle unité foresti¢re
d’exploitation Moungoundou) et de 22.588 hectares (actuelle unité forestiére d’exploitation
Mouncumboumba), situées respectivement dans les unités forestiéres d’aménagement

ud 4 (Kibangou) et Sud 5 (Mossendjo), dans fe Département du Niari.

Dans le cadre du programme relatif au regroupement des permis de petite superfici
l'unité forestiére d’expioitation Moungoundou, d'une superficie de 229.300 hectares a
incorporée dans funité forestiére d’exploitaticn Nyanga. Cette nouvelle unité forestiére
d'exploitation couvre 511.888 hectares.

Au vu de ce qui précéde, les Parties conviennent de ce qui suit :

Article premier : Les dispositions de !'article 8 du cahier de charges général et de l'article
6 du cater de charges particulier de !a convention c’aménagement et de transformation
n°7/MEFE/CAB/DGEF/DF-SGF du 23 avril 2004. conclue entre la République du Congo et
la Congoiaise industrielle des Bois du Niari (CiBN), sont modifiées ainsi qu'il suit :

Chapitre | : Dispositions du cahier de charges général
Titre deuxiéme : Définition des concessions forestiéres.

Article 8 (nouveau) : Sous réserve des droits des tiers et conformément a Ia légisiation et
@ la réglementation forestiéres, notamment farreté n°8516/MEFE/CAB du 23 décembre
2065 portant création, définition des unités forestiéres d'aménagement du secteur forestier
sud et précisant fes modalités de leur gestion et de ‘eur exploitation, larrété
n°2695/MEFE/CAB du 24 mars 2006 poriant création ei définition des unités forestiéres
d'expioitation de la zone ti Niavi dans le secteur forestier sud et l'arrété
n°710/MDDEFE/CAB du 15 février 2010 portant modification de  larrété
n°2695/MEFE/CAB du 24 mars 2006 portant création et définition des unités forestiéres
d'exploitation de la zone !I Niari dans le secteur forestier sud, la Congolaise Industrielle
des Bois du Niari est autorisée a exploiter les unités forestiéres d’exploitation Nyanga,
dune superficie de 611.888 hectares, et Ngouha !! Sud, dune superficie de 62.5
hectares, situées respectivement dans les unités forestiéres d’aménagement sud 5
(Kibangou) et sud 4 (Mossendio).

Ces unités forestiéres d'exploitation sont céfinies ainsi qu'il suit :
a) Unité forestiére d’exploitation Nyanga

- Au Nord : Par la ligne frontaliére Congo-Gabon confondue au paralléle 02°25'32,6"
Sud, en direction de !'Est géographique, depuis son intersection avec la riviére
Bibaka jusqu’a l'intersection avec la riviére Nyanga ; ensuite par la riviére Nyanga
en amont jusgu’a j'intersection avec ie paralleie 02°20’ Sud ; puis par le paralléle
02°20’ Sud, en direction de l'Est géographique jusqu’a la riviére Louessé ; ensuite
par la riviére Louessé en avai jusqu’au croisement avec ie paralléle 02°29'14.4"
Sud: puis par le paralléle 02°29'14.4" Sud en direction de l'Est géographique
jusai ja riviére Mpoukou ;

- APEst: Parla riviére Mpoukou en ava!, depuis ie paraliéle 02°29'14,4" Sud jusqu’a
sa confluence avec !a riviére Moaba; puis pai une droite de 17.000 m environ
oneniée graphiquement a 60" jusau'a fa source de ia riviére Koumou : ensuite
par fa riviére Koumou en avai jusqu’a sa confiuence avec !a riviére Mandoro ; puis
par ja riviére Mandoro en amont jusqu’a !a route Lissoukou-Bambaima, au village
Tséké ; ensuite par une droite de 2.000 m environ orientée géographiquement a
28° ; puis par une autre droite orieniée 4 (Ouest géographique jusqu’a la riviére
Louessé, ensuite par la riviére Louessé en ava! jusqu’au paralléle 03°02'38,2" Sud

b)

Au Sud : Par le paralléle 03°02'39,2" Sud en direction de l'Ouest géographique
jusqu’a la riviére Itsibou ; puis par la riviére Itsibou en aval jusqu’a sa confluence
avec la riviére Loubama; ensuite par une droite de 1800 m environ orientée
géographiquement a 13° ; puis par une autre droite de 21.000 m environ orientée
géographiquement a 56° jusqu’au croisement avec le paralléle 02°58'49,0" ;
ensuite par ce paralléle en direction de Ouest jusqu’a son intersection avec la
riviére Léboulou;

A l'Ouest : Par la riviére Léboulou en amont, depuis le paralléle 02°58'49,0" Sud
jusqu’a sa source ; puis par une droite de 6.300 m environ orientée a l'Ouest
géographique jusqu’a la source de la riviére Doubassi; ensuite par la riviére
Deubassi en aval jusqu’a sa confluence avec la rivieére Nyanga ; puis par la riviére
Nyanga en amont jusqu’a sa confluence avec la riviére Bibaka ; ensuite par la
riviere Bibaka en amont jusqu’a son intersection avec ia ligne frontaliére Congo-
Gabon.

unité forestiere o’expioitation Ngouha sud

Au Nord : Par une droite orie
village Souangui 1 ;

A VEst: Par la route Dimani-Ngouha Il, depuis le village Souangui 1 jusqu’a la
riviére Loufoula , puis par cette riviére en avai jisqu’a la route Ngouha I!
Au Sud: Par fa route Ngouha li-Loubetsi. depuis la riviere Loufoula
carrefour avec ia route nationaie n° 2

A Quest : Par ia roule nationaie n° 3 depuis te carrefour avec ia route Ngouha Ii-
Loubetsi jusqu’au village Pana Pana

rtée 2 307°. depuis le village Pana Pana jusqu’au

jusqu’au

Chapitre ll : Dispositions du cahier de charges particulier

Article 6 {nouveau}: Le caiencrier technique de producti

et de transformation des

grumes se présente comme suit

Spécifications ‘a Années 1
2010 2077 2012
‘Volume fat [ 132.000 | 132.000 | 132.006
; 32.000 32.000 | 32.000 |
| Cee eee LE | 164.000 | 164.000 | 164.000
Volume commercialisadle : ~ | 114.800 | 114.800} 1 114 800,
Volum e gcunies exports 17

70%

"47.220: 47.220
|_ 97.580! 97 580

du volume fat

Aprés Fadoption du plan daména jement de funité forestiére a'exploitation Nyanga

prévisions de pruduction seront Stablies, ainsi qu'un

jouveau Narier de production.

Article 7: Le présent avenant, qui sera approuvé par arrété du Ministre du Développement
Durable, de I'Economie Forestiéze et de |Environnement, entrera en vigueur a compter de
la date de signature dudit arréte

Fait 4 Brazzaville, le 14 avril 2010

Pour la Societe Pour le Gouvernement
Le Directeur Général, Le Ministre du Développement Durable,

de I'Economie Forestiére
we et de I|Environnement,

KONG ING TEE
